UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLYREPORTUNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2013 oTRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File number000-30262 VISUALANT, INCORPORATED (Exact name of registrant as specified in charter) Nevada 90-0273142 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 500 Union Street, Suite 420, Seattle, Washington USA 98101 (Address of principal executive offices) (Zip Code) 206-903-1351 (Registrant's telephone number, including area code) N/A (Former name, address, and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x The number of shares of common stock, $.001 par value, issued and outstanding as ofFebruary 13, 2014: 165,263,674 shares 1 TABLE OF CONTENTS Page Number PART I FINANCIAL INFORMATION 3 ITEM 1 Financial Statements (unaudited except as noted) 3 Consolidated Balance Sheets as of December 31, 2013 and September 30, 2013 (audited) 3 Consolidated Statements of Operationsfor the three months ended December 31, 2013 and 2012 4 Consolidated Statements of Cash Flowsfor the three months ended December 31, 2013 and 2012 5 Notes to the Financial Statements 6 ITEM 2 Management's Discussion and Analysis of Financial Condition and Results of Operation 19 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 26 ITEM 4 Controls and Procedures 26 PART II OTHER INFORMATION 27 ITEM 1A. Risk Factors 27 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 32 ITEM 5 Other Information 33 ITEM 6 Exhibits and Reports on Form 8-K 33 SIGNATURES 34 2 ITEM 1. FINANCIAL STATEMENTS VISUALANT, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2013 September 30, 2013 ASSETS (audited) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $40,750 and $40,750, respectively Prepaid expenses Inventories Refundable tax assets Total current assets EQUIPMENT, NET OTHER ASSETS Intangible assets, net Goodwill Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY CURRENT LIABILITIES: Accounts payable - trade $ $ Accounts payable - related parties Accrued expenses Accrued expenses - related parties - Deferred revenue - Derivative liability - warrants Notes payable - current portion of long term debt Total current liabilities LONG TERMLIABILITIES: Long term debt COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT Preferred stock - $0.001 par value, 50,000,000 shares authorized, no shares issued and outstanding - - Common stock - $0.001 par value, 500,000,000 shares authorized, 165,263,674 and 165,263,674 shares issued and outstanding at 12/31/13 and 9/30/13, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Noncontrolling interest TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 VISUALANT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended, December 31, 2013 December 31, 2012 REVENUE $ $ COST OF SALES GROSS PROFIT RESEARCH AND DEVELOPMENT EXPENSES SELLING, GENERAL AND ADMINISTRATIVE EXPENSES OPERATING LOSS ) ) OTHER INCOME (EXPENSE): Interest expense ) ) Other income Gain on change - derivative liability warrants - Total other income(expense) ) LOSS BEFORE INCOME TAXES ) ) Income taxes - current benefit ) ) NET LOSS ) ) NONCONTROLLING INTEREST NET (LOSS) ATTRIBUTABLE TO VISUALANT, INC. AND SUBSIDIARIES COMMON SHAREHOLDERS $ ) $ ) Basic and diluted income (loss) per common shareattributable to Visualant, Inc. and subsidiaries common shareholders- Basic and diluted income (loss) per share $ ) $ ) Weighted average shares of common stock outstanding- basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 4 VISUALANT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended, December 31, 2013 December 31, 2012 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities Depreciation and amortization Issuance of capital stock for services and expenses - Issuance of capital stock for accrued liabilities - Stock based compensation Gain on sale of assets ) ) Gain on change - derivative liability warrants ) - Provision for losses on accounts receivable - Changes in operating assets and liabilities: Accounts receivable Prepaid expenses Inventory ) Accounts payable - trade and accrued expenses ) Deferred revenue ) Income tax receivable ) CASH (USED IN) OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures - ) Proceeds from sale of equipment NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES: ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from line of credit ) ) Repayment of debt - ) Proceeds from the issuance of common stock - Repayments of capital leases ) ) Change in noncontrolling interest - NET CASH (USED IN) PROVIDED BY FINANCING ACTIVITIES ) NET INCREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Taxes paid $
